Citation Nr: 1426417	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-01647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to waiver of the recovery of an overpayment of education benefits for two Fall 2009 courses.

2.  Entitlement to waiver of the recovery of an overpayment of education benefits for one Fall 2009 course.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1988 to December 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises (Committee) in Muskogee, Oklahoma, which denied a recovery of an overpayment in the calculated amount of $3,000.00 for three courses.  A notice of disagreement was received in July 2010, a statement of the case was issued in October 2010, and a substantive appeal was received in November 2010.

The issue of entitlement to a waiver of the recovery of an overpayment of education benefits for a third Fall 2009 course is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's request for an advance payment was not in bad faith, and he was enrolled in and completed two Fall 2009 courses.


CONCLUSION OF LAW

The criteria for waiver of recovery of overpayment of VA educational benefits for two Fall 2009 courses have been met.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA law provides that recovery of overpayment of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) (2013).  The standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.

The evidence clearly indicates that the Veteran had applied for VA educational benefits.  (See, e.g., February 2009 VA correspondence (noting prior claim processed under the Montgomery GI Bill Active Duty) and November 2009 Certificate of Eligibility (noting approval of conversion to the Post-9/11 GI Bill).  [To the extent that prior denials were based, in part, on the transfer of benefits to the Veteran's daughter, the Board notes that such transfer was requested in October 2009, but was initially denied in January 2010 and then finally granted in February 2010.  There is no evidence in the file that the benefits transferred to the daughter prior to the Veteran's request for an advance payment for the Fall 2009 term.]  The evidence in this case also clearly supports the Veteran's assertion that he was enrolled in two courses for the Fall 2009 term and graduated in December 2009.  (See Course Transcript).  Thus, the Board finds that there was no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in requesting an advance payment.  

Furthermore, as the record indicates that the Veteran actually completed two courses (and received his diploma) in Fall 2009, the Board finds that there was, in essence, no overpayment of benefits for the two courses taken in Fall 2009.  Consequently, analysis under the "Equity and Good Conscience" standard is unnecessary and a waiver of recovery of overpayment of VA educational benefits for two Fall 2009 courses is warranted.


ORDER

Waiver of recovery of overpayment of VA educational benefits for two Fall 2009 courses is warranted.  To this extent, the appeal is granted.


REMAND

As noted in the decision above, the Board finds that the Veteran had applied for VA education benefits and was enrolled in Fall 2009; thus, the Board found that there was no bad faith in the Veteran's request for an advance payment.  However, the June 2010 decision by the Committee was based on a finding of bad faith on the part of the Veteran and did not consider the Veteran's request for wavier of recovery of overpayment of VA educational benefits for a third Fall 2009 (for which there is no evidence of enrollment) under the "Equity and Good Conscience" standard.  Thus, the appeal in that matter is not properly before the Board at this time and must be remanded for adjudication by the Committee in the first instance.  

Accordingly, the case is REMANDED for the following action:

1. the AOJ should consider the question of waiver of the recovery of the overpayment of VA education benefits for a third Fall 2009 course and readjudicate the claim, specifically addressing and discussing each and every element of the principles of equity and good conscience, in accordance with 38 C.F.R. § 1.965(a) (2013).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


